Citation Nr: 1021127	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUE

Entitlement to service connection for a left knee disorder to 
include as secondary to service-connected residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
October 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In August 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A transcript of the hearing is associated with the claims 
file.

In September 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) of VA.  A response 
was received in November 2009.  The Veteran and his 
representative were provided with a copy of the medical 
opinion.  In response to the VHA, the Veteran submitted a 
statement with a waiver of initial RO consideration.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.   Accordingly, 
this issue is before the Board for appellate review.  See 38. 
C.F.R. § 20.903.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's left knee 
disorder was not caused by active military service.

2.  The evidence of record shows that the Veteran's left knee 
disorder was not caused by or aggravated by service-connected 
residuals of a right knee injury.


CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, 
active military service, and it is not proximately due to or 
aggravated by service-connected residuals of a right knee 
injury.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that letters dated in October 2006 and February 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  In this regard, the October 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate his service connection claim for left knee pain 
as secondary to his service-connected right knee injury.  The 
February 2008 letter notified the Veteran what information 
and evidence was needed to substantiate his service 
connection claim on a direct basis.  The Veteran was informed 
how VA determines the disability rating and effective date if 
his claim is granted.  The letters also informed the Veteran 
of his and VA's respective duties for obtaining evidence.  
The letters requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran.

The Board observes that the October 2006 VCAA letter was 
provided to the Veteran prior to the initial adjudication of 
the Veteran's claim and therefore, the information provided 
in that VCAA letter is considered timely.  However, the 
February 2008 letter was provided subsequent to the initial 
AOJ decision.  This error is not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ 
readjudicated the case by way of the statement of the case 
issued in August 2008 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  For the reasons stated 
above, it is not prejudicial to the Veteran for the Board to 
proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records, VA examination reports dated in 
December 2006, August 2007 and January 2008, a VHA medical 
expert opinion and a transcript of the August 2009 Board 
hearing.

The December 2006, August 2007 and January 2008 VA 
examination reports reflect that the examiners conducted a 
review of the Veteran's claims file in addition to obtaining 
an oral history and providing a physical evaluation of the 
Veteran. Following the above, the examiners provided an 
assessment of the Veteran's current condition.  The examiners 
in December 2006 and August 2007 provided a rationale for 
their opinions, which appear to be based on both the medical 
and lay evidence of record.  Accordingly, the Board concludes 
that the examinations are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).

Regarding the VHA medical expert opinion, the VHA medical 
expert reviewed the Veteran's claims file and he provided a 
clear rationale for his opinion.  Accordingly, the Board 
finds that the VHA medical expert opinion is adequate for 
rating purposes.   See Barr, 21 Vet. App. at 311.

In addition, there is no indication in the file that there 
are additional relevant records available that have not yet 
been obtained.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for his left 
knee.  He contends that his current left knee disorder is 
related to injuries to his left knee in military service and 
it has become worse due to overcompensating for his service-
connected right knee disability.  See February 2007 notice of 
disagreement. 

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Furthermore, service connection for a claimed disability may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted above, in order for the Veteran to be entitled to 
service connection for a left knee disorder, the medical 
evidence must show a diagnosis of the claimed disability.  A 
December 2006 VA examination of the joints provides a 
diagnosis of chondromalacia patella of the left knee and 
medial meniscal tear of the left knee.  Thus, the evidence 
shows that the Veteran has a current diagnosis of a left knee 
disorder.

A review of the Veteran's service treatment records show that 
the Veteran sought treatment for left knee pain during 
military service.  Specifically, the Veteran sought treatment 
for left knee pain with running in December 1997.  He was 
diagnosed with medial collateral ligament strain of the left 
knee.  The Veteran complained of a bump on his left knee with 
swelling and discomfort behind the left knee with popping in 
May 1998.  The physician noted that there was swelling in the 
popliteal fossa and he determined that it was a ganglion 
cyst.  However, the separation examination dated in January 
2001 reveals that the Veteran did not report any left knee 
problems and there was no documentation of any left knee 
disorder after clinical evaluation.     

With respect to the issue of whether the Veteran's left knee 
disorder is related to active military service, the record 
contains two medical opinions.  The Board notes that the 
Veteran was provided with a VA examination in August 2007.  
After a review of the claims file, a physical evaluation of 
the Veteran and an MRI of the left knee, the examiner 
concluded that he could not resolve the issue of whether the 
left knee condition is due to service without resorting to 
mere speculation.  He noted that the service treatment 
records suggested that the Veteran had medial collateral 
ligament strain in December 1997 and an anterior cruciate 
ligament strain in May 1998.  VA records document onset of 
current left knee pain in December 2005.  The examiner 
asserted that the torn left medical meniscus found in the 
April 2007 arthroscopy was "old," but how old is impossible 
to say.  As the examiner was unable to provide a clear or 
definite opinion, the Board finds that this statement has no 
probative value.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as non- evidence" that has no 
probative value) overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008); Fagan v. 
Shinseki, 573 F.3d 1282, 1288-89 (Fed. Cir. 2009) (holding 
that the Court did not err as a matter of law when it treated 
as "non-evidence" an examiner's statement that recites the 
inability to come to an opinion).  
Accordingly, the Board sought a VHA medical advisory opinion 
in September 2009.  The examiner discussed the evidence in 
the service treatment records and noted that the Veteran did 
not report any problems with the left knee at the time of the 
medical board evaluation.  He emphasized that the Veteran was 
seen in 2006 by an orthopedic surgeon at the Bay Pines VA for 
his left knee and stated that his left knee pain started two 
months prior to the consultation.  The examiner concluded 
that based on the review of the medical records, the 
Veteran's left knee condition is not related to active 
military service.  The Board finds this opinion persuasive as 
the examiner reviewed the record and based his opinion on 
medical evidence.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (holding the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  In 
addition, the record does not contain any medical evidence or 
opinion that supports the Veteran's contention that the left 
knee disorder is related to military service. 

In regards to the issue of entitlement to service connection 
for a left knee disorder secondary to service-connected 
residuals of a right knee injury, the competent medical 
evidence of record indicates that the Veteran's left knee 
disorder is not caused by or aggravated by his service-
connected right knee disability.  The Board recognizes that a 
letter from the Veteran's VA physician dated in October 2007 
provides the opinion that it is reasonable to conclude that 
the problem with the Veteran's right knee would cause 
mechanical imbalances that could put extra strain on his left 
knee and thereby contribute to the accumulated damage to the 
left knee.  However, this statement is too vague as the 
physician prefaced his opinion with the word "could."   See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection).  A medical opinion that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Accordingly, the Board concludes that this opinion is of low 
probative value.

The Veteran was also provided with two VA examinations in 
December 2006 and January 2008.  Unfortunately, after a 
review of the record and evaluating the Veteran, the examiner 
in December 2006 and January 2008 stated that she was unable 
to offer an opinion on whether the Veteran's left knee 
condition was caused by or the result of his service-
connected residuals of a right knee injury without resorting 
to speculation.  In December 2006, the examiner noted that no 
such knowledge is available in the medical literature and she 
was unable to make a direct connection.  Therefore, these 
statements are afforded no probative value with respect to 
the Veteran's secondary service connection claim as the 
examiner was unable to provide a definite opinion.  See 
Perman, 5 Vet. App. at 241; Fagan, 573 F.3d at 1288-89.

The record also contains a VHA medical advisory opinion dated 
in November 2009 with an addendum dated in January 2010.  The 
examiner discussed the evidence in the service treatment 
records and noted that the Veteran did not report any 
problems with the left knee at the time of the medical board 
evaluation.  He emphasized that the Veteran was seen in 2006 
by the orthopedic surgeon at the Bay Pines VA for his left 
knee and stated that his left knee pain started two months 
prior to the consultation.  The examiner concluded that based 
on the review of the medical records, there is a less than 50 
percent possibility that the Veteran's chondromalacia and 
medial meniscus tear of the left knee are residuals from or 
aggravated by the Veteran's service-connected right knee 
injury.  The Board finds this opinion probative as the 
examiner reviewed the record and based his opinion on medical 
evidence.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  

The Board recognizes that the Veteran contends his left knee 
disorder is related to military service and the service-
connected residuals of a right knee injury have caused his 
left knee to become worse.  Lay persons can provide an 
account of observable symptoms, such as in this case the 
Veteran's observation that he has left knee pain.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is 
competent to testify regarding continuous knee pain since 
service); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).   
However, lay assertions regarding medical matters such as an 
opinion whether a disorder is related to an injury or in 
service or a service-connected disability has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current left knee 
disorder and military or his service-connected right knee 
disability.  In this case, the record does not contain any 
probative medical evidence or opinion that would indicate the 
Veteran's current left knee disorder is related to military 
service or his service-connected right knee injury.   As 
discussed above, the only probative medical evidence of 
record asserts that the Veteran's left knee disorder is not 
related to military service and is not a residual from or 
aggravated by his service-connected right knee injury.

As the probative evidence of record does not indicate a 
relationship between the Veteran's left knee disability and 
military service or his service-connected right knee injury, 
the Board finds that the preponderance of the evidence weighs 
against the claim and service connection for a left knee 
disorder is not warranted.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.







        (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left knee disorder to 
include as secondary to service-connected residuals of a 
right knee injury is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


